Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Claim Status
Claims 7-11 and 18-29 are pending. Claims 7 and 29 have been amended. Claims 7-11 and 29 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II and SEQ ID NO: 8. Claims 18-28 are withdrawn as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The rejection of claims 7-11 and 29 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 7-11 under 35 U.S.C. 103 as being unpatentable over King et al. in view of Wanasundara et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 7-11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (Journal of food science, Volume 50, 1985) in view of Wanasundara et al. (US 8557963) and Naruszewicz et al. (Abstract 4055. Circulation. 2006;114:II_874).
With respect to claims 7-8, King et al. teach the use of defatted “sweet” lupin (i.e. Lupinus albus) for human food as a source of protein (page 82, left column, 1st-4th paras).
King et al. also teach providing a flour from Lupinus albus seeds and defatting said flour to prepare isolates (page 82, right column, 5th para).
King et al. further teach thermal treatment of protein isolates from Lupinus albus at 100C, precipitating the supernatants with HCl (at a pH of 2.9 or higher), centrifuging, washing the precipitate and centrifuging again (page 82, right column, 5th-6th paras; Fig. 1; page 83, left column, 1st para).
King et al. do not teach the solvent is ethanol.
King et al. also do not teach providing deflamin to a subject.
Wanasundara et al. teach a process of aqueous protein extraction from Brassicaceae oilseed meal comprising performing aqueous extraction at a temperature from about 18C to about 50C, using an aqueous solvent at a pH of from 2.5 to 3.5 (claim 1), wherein the solvent is ethanol (column 4, lines 11-12).
Wanasundara et al. further teach that the protein extract can be used for food (column 6, lines 2-3).
Naruszewicz et al. teach that lupin protein (from Lupinus albus seeds) was shown to reduce oxidative stress and inflammation (Conclusion).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to use ethanol as the solvent in the method of King et al. because it is obvious to substitute equivalent known for the same purpose.
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, because both King et al. and Wanasundara et al. relate to protein extracts used for food. 
Furthermore, it would have been obvious for the skilled artisan concerned with the treatment of inflammatory diseases to try to administer the Lupinus albus seeds extract to patients with inflammatory diseases because Naruszewicz et al. teach that lupin protein (from Lupinus albus seeds) was shown to reduce oxidative stress and inflammation.
With respect to claims 9-10, Wanasundara et al. teach that the use of one or more cell wall degrading enzymes specific to depolymerise cell wall polysaccharides can be used to reduce non-protein constituents of the residue produced during extraction. This enzyme treatment may be followed by one or more washing steps to remove depolymerised soluble polysaccharides and concentrated cruciferins in the residue (column 5, lines 60-67). Thus, it would have been obvious to include the steps of depolymerizing cell wall polysaccharides to reduce non-protein constituents followed by further washing steps (with ethanol) to concentrate the proteins extracted.
	With respect to claim 29, Wanasundara et al. teach that an increase in ethanol concentration in the extraction medium improved protein extraction (column 20, lines 5-6; Table 1). Thus, the skilled artisan would have been motivated, with a reasonable expectation of success, to increase the amount of ethanol to further improve protein extraction. Furthermore, Wanasundara et al. teach that “[S]olubilised proteins were recovered as Supernatant from centrifugation and further cleaned by filtration as described in previous sections. NaCl in the extracts was removed using a desalting
column” (Example 4; column 3, lines 35-46; column 10, lines 39-43).
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658